TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00075-CV


James McArdle and Chung McArdle, Appellants

v.

Eric Stahl and Susan Bassett, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-064-C368-A, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants filed an unopposed motion to dismiss their appeal advising that the trial
court has denied their motion to sever their action against appellees Stahl and Bassett from claims
against a third defendant.  As a result, the summary judgment granted in favor of appellees is
interlocutory and not appealable.  See Teer v. Duddlesten, 664 S.W.2d 702, 703 (Tex. 1984).  The
appeal is dismissed on the motion of appellants.  Tex. R. App. P. 42.1(a)(1).

						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellants' Motion
Filed:   March 11, 2004